Citation Nr: 0718693	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-19 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
December 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
granted service connection for bilateral hearing loss, 
assigning a 0 percent evaluation effective October 31, 2000.  
The veteran requested a Board hearing on his VA-Form 9, but 
later withdrew the request in October 2004.

The Board previously remanded this case for additional 
development in November 2006.  For the reasons discussed 
below, this appeal is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

A January 2007 private audiometry record submitted by the 
veteran indicates that his hearing loss condition has 
worsened since it was last evaluated by a VA examiner in 
February 2005.  Additionally, in February 2007 the veteran 
stated that he had difficulty hearing people he lived and 
worked with and that at home he felt as if he had missed out 
on his daughter's life.  He also noted that he quit going to 
group meetings at church because he could only hear about 30 
to 50 percent of what was being said. 

When it is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Therefore, another examination should be scheduled to 
determine whether the present level of his bilateral hearing 
loss has increased since the February 2005 VA examination.  
38 C.F.R. § 3.159(c).  
 
In May 2007 the veteran's representative also requested that 
the veteran's disability be considered for an extra-schedular 
rating based on the affects of his disability on his full-
time occupation.  The veteran reported that he generally has 
to excuse himself from meetings and defer to his business 
partner due to his hearing loss disability.  He also noted 
that he experienced anxiety in the morning because he knew he 
would have to ask people to repeat themselves and feared in 
some cases of making a fool of himself when he responded in 
an incorrect manner.  Based on statements from the veteran 
and findings in the medical records, the RO should consider 
whether referral for consideration for an extra-schedular 
evaluation is warranted under 38 C.F.R. § 3.321(b), and if 
so, accomplish any additional development deemed appropriate.  
See generally, Floyd v. Brown, 9 Vet. App. 88 (1996).

Although the Board sincerely regrets the additional delay, 
based on the evidence received and for the reasons discussed 
above, another remand is necessary to ensure that the 
veteran's case is fully developed so that the Board may 
equitably decide the matter.  Accordingly, this case is 
REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine the current 
severity of his hearing loss disability, 
and the extent to which his hearing loss 
affects his ability to perform his duties 
at work, including attending meetings.  

2.  Determine whether the claim should be 
submitted for an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b) to 
include a full statement as to the 
veteran's service-connected disability, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.  If 
deemed necessary, actions taken thereafter 
should proceed in accordance with the 
directives of the Under Secretary for 
Benefits or Director, Compensation and 
Pension Service.

3.  If the claim is denied, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
(SSOC) addressing entitlement to an 
increased rating, including consideration 
of 38 C.F.R. § 3.321(b).  The veteran 
should also be afforded the appropriate 
time period within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




